USCA11 Case: 21-12801    Document: 56-1      Date Filed: 12/27/2022    Page: 1 of 19




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-12801
                           ____________________

        BENZO RUDNIKAS,
                                                       Plaintiff-Appellant,
        versus
        NOVA SOUTHEASTERN UNIVERSITY, INC.,


                                                     Defendant-Appellee.


                           ____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                     D.C. Docket No. 1:19-cv-25148-JEM
                           ____________________
USCA11 Case: 21-12801      Document: 56-1     Date Filed: 12/27/2022     Page: 2 of 19




        2                      Opinion of the Court                21-12801

        Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and MARCUS,
        Circuit Judges.
        PER CURIAM:
                Benzo Rudnikas, a law student at Nova Southeastern Uni-
        versity, sought (and was denied) accommodations for his disability.
        He sued the school. While litigation was pending, Rudnikas was
        suspended for violating the Code of Conduct and then dismissed
        for falling below the required minimum grade-point average
        (“GPA”). He moved for a preliminary injunction to reverse his sus-
        pension and remove a failing grade, alleging that the school had
        retaliated against him for seeking accommodations and filing a law-
        suit. The district court denied his motion. After a thorough review
        of the record and with the benefit of oral argument, we conclude
        that Rudnikas’s expulsion does not moot his appeal and, finding no
        error in the district court’s order, we affirm.

                              I.   BACKGROUND
                              A. Factual Background
                Rudnikas enrolled in Nova Southeastern University College
        of Law (“NSU”) as a part-time evening law student in Fall 2019.
        Rudnikas sought accommodations under the Americans with Dis-
        abilities Act (the “ADA”). When he didn’t receive the accommo-
        dations he wanted, in December 2019, he sued NSU (pro se) for
        violating the Americans with Disabilities Act and the Rehabilitation
        Act by not giving him reasonable accommodations. In his lawsuit,
        Rudnikas sought declaratory relief, injunctive relief, and, under the
USCA11 Case: 21-12801      Document: 56-1      Date Filed: 12/27/2022     Page: 3 of 19




        21-12801               Opinion of the Court                         3

        Rehabilitation Act, damages. The district court set the deadline to
        file an amended complaint as July 6, 2020.
               A quick tangent (which will become relevant later): in Jan-
        uary 2020, a friend of Rudnikas, who was also an NSU law student,
        remained in a classroom after class and had a phone call with a third
        person. The class was recorded so those who couldn’t attend in
        person could review the recording. Because the recording contin-
        ued after the class ended, the phone call was recorded, too. A dif-
        ferent NSU classmate, while reviewing the class recording, heard
        the phone conversation. He shared the recording with some other
        classmates, and the group reported the call to NSU because they
        believed the content of the call violated the school’s professional-
        ism standards. NSU investigated and generated a confidential re-
        port recommending that the student apologize to his classmates as
        a sanction (the “Confidential Report” or “Report”). Although
        NSU’s Code of Conduct prohibited sharing the Report, the student
        shared the Report with Rudnikas.
              During the summer of 2020, Rudnikas took a criminal-law
        course at NSU. In June 2020, a political debate during class spilled
        into Rudnikas’s section groupchat. 1 During the discussion, Rudni-
        kas posted screenshots of the Confidential Report into the chat.




        1 Rudnikas and his classmates used a WhatsApp groupchat to communicate
        with each other.
USCA11 Case: 21-12801     Document: 56-1     Date Filed: 12/27/2022   Page: 4 of 19




        4                     Opinion of the Court               21-12801

        These screenshots included the names and testimony of the report-
        ing students.
               On June 16, NSU opened investigations into both Rudnikas
        and his friend for sharing the Confidential Report. The friend met
        with NSU on July 1 and admitted responsibility for giving the Re-
        port to Rudnikas. NSU placed him on “Final Disciplinary Proba-
        tion” and, though he appealed, his sanction was affirmed on August
        7, 2020.
                Rudnikas took a different approach. NSU contacted Rudni-
        kas at least four times—on June 16, 19, 22, and then on July 10—to
        schedule a hearing. But Rudnikas didn’t cooperate. So on July 10,
        NSU set Rudnikas’s hearing for July 15 and warned him that the
        hearing would proceed without him if he failed to attend. Rudni-
        kas did not appear, and NSU found him responsible in absentia and
        suspended him until April 30, 2021. Rudnikas appealed the suspen-
        sion, which allowed him to finish the summer semester.
               But just before the end-of-semester criminal-law exam—that
        is, four minutes before the exam period ended—Rudnikas asked
        the school to extend the exam period. By way of explanation, Rud-
        nikas conceded that he had “not had the opportunity to even look
        at [the criminal law exam] and [would] fail because of the insur-
        mountable time Nova and its attorneys have taken away from
        [him] in making [him] work on these pleadings and motions just to
        stay in law school despite knowing they were aiding and abetting a
        federal and state crime.” Because Rudnikas didn’t take the exam,
        he received a failing grade.
USCA11 Case: 21-12801      Document: 56-1      Date Filed: 12/27/2022     Page: 5 of 19




        21-12801               Opinion of the Court                         5

               On August 7, NSU affirmed Rudnikas’s suspension—in place
        until April 30, 2021—and, on August 26, removed him from classes.
        Under the terms of the suspension, Rudnikas was required to peti-
        tion for reinstatement after the suspension was to be lifted in April
        2021.

              B. Motions for Preliminary Relief in the District Court
                Meanwhile, back in the district court, on September 2, 2020,
        Rudnikas filed three motions. First, he filed a motion entitled
        “Plaintiff’s Emergency Motion for Temporary Restraining Order
        & Expedited Motion for Preliminary Injunction.” In that filing,
        Rudnikas asked the district court to (1) reinstate him in classes and
        waive any absences as a result of his suspension; (2) remove his fail-
        ing grade in his criminal-law course; (3) require NSU to not commit
        any further code-of-conduct investigations into him; and (4) re-
        quire NSU to grade him on a pass/fail system for the rest of the
        district-court proceedings; give him copies of all his exams; and, if
        he failed an exam, provide him with the answer key and review the
        exam with the entire class. In support of this motion, Rudnikas
        asserted that NSU suspended him in retaliation for his filing of his
        disability-discrimination lawsuit. Because we later conclude that
        this motion is properly characterized as seeking a preliminary in-
        junction, we refer to this motion as the “preliminary-injunction
        motion.”

               Second, Rudnikas moved to amend the scheduling order to
        allow him to file a second amended complaint (the “scheduling-
USCA11 Case: 21-12801       Document: 56-1      Date Filed: 12/27/2022      Page: 6 of 19




        6                       Opinion of the Court                  21-12801

        order motion”). 2 The deadline to amend the complaint had passed
        nearly two months earlier, on July 6. But Rudnikas sought to ex-
        cuse his failure to timely seek to amend by explaining that he had
        his amended complaint ready on that day, but he didn’t have the
        exhibits prepared. He said he “thought the best thing he could do
        to show diligence to this Court would be just to make sure every-
        thing was complete with exhibits even if it took him a couple of
        extra days.” But then, he continued, NSU dismissed him on July
        15, and he spent the next few weeks appealing his suspension.
        Rudnikas posited that he had good cause to amend the scheduling
        order because, while he was originally going to be only a few days
        late, his suspension—NSU’s action—caused the delay. During the
        delay, Rudnikas said, he discovered NSU had a history of discrimi-
        nating against disabled people and lying to federal courts about do-
        ing so.
               Rudnikas attached two complaints to his scheduling-order
        motion. The first complaint was a proposed second amended com-
        plaint. This complaint added details about other disability-discrim-
        ination lawsuits against NSU between 2000 and 2020. It also sought
        more detailed injunctive and declaratory relief.
              The second complaint was titled, “Proposed Verified Rule
        15D Supplemental Complaint.” It incorporated Rudnikas’s pro-
        posed second amended complaint. It added factual details about


        2 This motion embedded other requests that Rudnikas either disclaimed or
        didn’t appeal, so we don’t discuss them further.
USCA11 Case: 21-12801       Document: 56-1     Date Filed: 12/27/2022     Page: 7 of 19




        21-12801               Opinion of the Court                         7

        his friend’s January 2020 phone call and the investigation into it, as
        well as the June 2020 investigation into Rudnikas and his friend.
        The second complaint also included a panoply of new contractual,
        statutory, and common-law claims, including, as relevant here, an
        ADA retaliation claim. Rudnikas alleged that NSU had suspended
        him in retaliation for his asking for accommodations and for his
        filing of the lawsuit.
               Third, Rudnikas moved to admit in this action deposition
        testimony from earlier cases against NSU—Hirsch v. Nova South-
        eastern. University, Inc., 289 F. App’x 364 (11th Cir. 2008), and Red-
        ding v. Nova Southeastern University, Inc., 165 F. Supp. 3d 1274
        (S.D. Fla. 2016).
              While Rudnikas’s three motions were pending, on Septem-
        ber 10, NSU told Rudnikas that his GPA had fallen below the re-
        quired minimum to continue and he would be academically dis-
        missed from NSU. Rudnikas never petitioned for reinstatement.
                Instead, in October 2020, Rudnikas retained counsel. The
        next month, a magistrate judge held an evidentiary hearing on
        Rudnikas’s preliminary-injunction motion. Rudnikas admitted un-
        der oath that he had received notice of the investigation into him
        at least three times (on June 16, 19, and 22). But he said that NSU
        had locked him out of his email account in early July. As to his
        criminal-law exam, Rudnikas explained that he had not taken his
        online final exam because he “didn’t think it was fair that if [he]
        took the exam and [NSU] affirmed [his] dismissal — [NSU] affirmed
        [his] dismissal, [NSU] would just change whatever grade [he] had
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022    Page: 8 of 19




        8                      Opinion of the Court               21-12801

        to failing. So [he] told the administration that that was no way to
        study for an exam, and [he] asked them to reopen the exam.” For
        its part, NSU called an information-technology employee who tes-
        tified that NSU hadn’t locked Rudnikas out of his email account.
        And the school called an NSU College of Law administrator, who
        testified that, while she had investigated Rudnikas in June 2020, it
        was NSU’s general administration (not its College of Law) that con-
        ducted the hearing and sanctioned Rudnikas.
                Months after the hearing, Rudnikas asked the district court
        to take judicial notice that his friend was a non-disabled compara-
        tor who had committed the same misconduct—sharing the confi-
        dential report—but had been placed on probation, not suspended.
        According to Rudnikas, his friend’s different treatment was evi-
        dence that NSU’s explanation for his suspension was pretext for re-
        taliation.
               The magistrate judge recommended denying all Rudnikas’s
        motions. As to the preliminary-injunction motion, the magistrate
        judge recommended denying the requested relief because the is-
        sues identified—relating to Rudnikas’s suspension—were outside
        the scope of the operative complaint (which related to Rudnikas’s
        request for accommodation). In the alternative, she continued,
        Rudnikas had not shown that his friend was a relevant comparator
        for ADA-retaliation purposes because Rudnikas—not his friend—
        had published the pictures, so their conduct was different. As to
        Rudnikas’s scheduling-order motion and his motion to admit testi-
        mony from other lawsuits, the magistrate judge recommended
USCA11 Case: 21-12801         Document: 56-1        Date Filed: 12/27/2022        Page: 9 of 19




        21-12801                  Opinion of the Court                               9

        denying them because the depositions of NSU employees in other
        cases—Rudnikas’s reason for amending the scheduling order (and
        obviously the basis for his motion to admit testimony from other
        lawsuits)—were available to him well before the July deadline to
        amend, and his failure to review the depositions earlier did not con-
        stitute good cause. As to Rudnikas’s motion for judicial notice, the
        magistrate judge recommended denying it because whether the
        friend was a comparator was irrelevant to the operative complaint,
        which didn’t include an ADA retaliation claim.
               Over Rudnikas’s objection, the district court adopted the
        magistrate judge’s recommendation in full. As to the preliminary-
        injunction motion, the district court said that Rudnikas’s motion
        failed because it depended on facts not in the operative complaint,
        and even if the proposed complaints were considered, Rudnikas
        hadn’t shown any basis to conclude that NSU’s reason for suspend-
        ing him was pretextual. The district court adopted the recommen-
        dations as to the other motions as untimely filed.

               Rudnikas appealed the denial of each of these four motions.3

               In this court, NSU moved to dismiss the appeal on two juris-
        dictional grounds: (1) as moot because Rudnikas was no longer a


        3 Rudnikas also moved to invoke judicial estoppel against NSU, which the dis-
        trict court denied. While Rudnikas appealed that denial, a motions panel of
        this Court dismissed the portion of this appeal as to that motion, and we don’t
        consider it further.
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022    Page: 10 of 19




        10                     Opinion of the Court                21-12801

        student at NSU, and (2) for lack of appellate jurisdiction because
        none of the orders were interlocutorily appealable. We denied the
        motion to dismiss as to the preliminary-injunction motion and car-
        ried the rest of the motion with the case.

                         II. STANDARD OF REVIEW
              “The grant or denial of a preliminary injunction is a decision
        within the sound discretion of the district court.” United States v.
        Lambert, 695 F.2d 536, 539 (11th Cir. 1983). We review for the
        abuse of that discretion. Id.

                               III. DISCUSSION
               We divide our discussion into two parts. First, we examine
        our jurisdiction, specifically the following: (1) whether there is an
        interlocutorily appealable order; (2) if so, over which orders we
        should exercise pendent appellate jurisdiction; and (3) whether this
        appeal is moot. We conclude that we have appellate jurisdiction,
        that pendent appellate jurisdiction is not appropriate in this case,
        and that this appeal is not moot. Second, we affirm the district
        court’s denial of the motion for a preliminary injunction.
                                  A. Jurisdiction
                          i. Interlocutory Jurisdiction
               Our motions panel concluded—and we agree—that Rudni-
        kas’s preliminary-injunction motion is properly characterized as
        one for a preliminary injunction and that we have appellate juris-
        diction to review its denial. See 28 U.S.C. § 1292(a)(1).
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022     Page: 11 of 19




        21-12801               Opinion of the Court                        11

               Rudnikas entitled his motion “Plaintiff’s Emergency Motion
        for Temporary Restraining Order & Expedited Motion for Prelim-
        inary Injunction.” While the title of his motion is ambiguous, we
        look at the substance, not the title, to determine the character of
        such a motion. AT&T Broadband v. Tech Commc’ns, Inc., 381
        F.3d 1309, 1314 (11th Cir. 2004). “An order granting a [temporary
        restraining order] may be appealable as an order granting a prelim-
        inary injunction when three conditions are satisfied: (1) the dura-
        tion of the relief sought or granted exceeds that allowed by a [tem-
        porary restraining order] ([fourteen] days), (2) the notice and hear-
        ing sought or afforded suggest that the relief sought was a prelimi-
        nary injunction, and (3) the requested relief seeks to change the sta-
        tus quo.” Id.
               Here, Rudnikas wanted to change the status quo—he was
        suspended and wanted to be reinstated. He also wanted relief last-
        ing longer than fourteen days—he wanted to be graded pass/fail
        for the rest of the district-court proceedings. NSU had notice, and
        the magistrate judge held an evidentiary hearing. We therefore
        agree that this motion is one for a preliminary injunction and not
        for a temporary restraining order. Accordingly, we have interloc-
        utory appellate jurisdiction over its denial.
                     ii. Pendent Appellate Jurisdiction
              Ordinarily, only certain orders are immediately appealable.
        We can exercise “pendent appellate jurisdiction” to review other-
        wise nonappealable orders if they are “’inextricably intertwined’
        with an appealable decision or if ’review of the former decision is
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022    Page: 12 of 19




        12                     Opinion of the Court                21-12801

        necessary to ensure meaningful review of the latter.’” Hudson v.
        Hall, 231 F.3d 1289, 1294 (11th Cir. 2000) (alterations adopted and
        citation omitted).
                Pendent appellate jurisdiction over the other motions is not
        appropriate here. First, as to Rudnikas’s motion for judicial notice
        and his scheduling-order motion, the district court assumed the
        facts in those motions were properly in the record when it decided
        Rudnikas’s motion for a preliminary injunction. That is, while the
        district court denied Rudnikas’s motion because the motion relied
        on facts outside the operative complaint, the district court also and
        independently denied the motion on the merits, taking into ac-
        count the facts alleged in the denied motions to take judicial notice
        and to amend the scheduling order. For this reason, we don’t need
        to separately review the denials of those other motions to review
        the preliminary-injunction ruling.
              Second, as to Rudnikas’s motion to admit testimony, we also
        don’t need to exercise pendent appellate jurisdiction to decide this
        appeal. Rather, even if we assume without deciding that the dis-
        trict court erred in denying that motion, the contents of those dep-
        ositions do not affect our analysis of the preliminary-injunction or-
        der on appeal.
              In sum then, we review only the denial of the preliminary-
        injunction motion and not the denial of the other motions.
USCA11 Case: 21-12801        Document: 56-1         Date Filed: 12/27/2022         Page: 13 of 19




        21-12801                   Opinion of the Court                               13

                                 iii. Mootness
              We also must establish whether this appeal is moot. 4 We
        conclude that it is not.
               “[T]he doctrine of mootness ‘derives directly from the case-
        or-controversy limitation.’” Carver Middle Sch. Gay-Straight All. v.
        Sch. Bd. of Lake Cnty., 842 F.3d 1324, 1330 (11th Cir. 2016) (quot-
        ing Al Najjar v. Ashcroft, 273 F.3d 1330, 1335 (11th Cir. 2001)). “A
        case is moot when it no longer presents a live controversy with
        respect to which the court can give meaningful relief.” Ethredge v.
        Hail, 996 F.2d 1173, 1175 (11th Cir. 1993). When an appeal is moot,
        we lack jurisdiction and must dismiss it. Id.
                This appeal isn’t moot. In his motion for a preliminary in-
        junction, Rudnikas asked the district court—among other things—
        to require NSU to “[r]emove the failing grade in [c]riminal [l]aw”
        and to reverse his suspension. NSU does not contest that the dis-
        trict court has the power to issue such an order.




        4 There is a difference between a case as a whole being moot and an interloc-
        utory appeal being moot. See Vital Pharms., Inc. v. Alfieri, 23 F.4th 1282, 1290
        (11th Cir. 2022) (“To be clear, we hold only that the cross-appeal and portions
        of the appeal [of an expired preliminary injunction] are moot. We do not hold
        that the entire case is moot.”). In the underlying case here, Rudnikas also seeks
        money damages, so, even if his appeal of the denial of his preliminary injunc-
        tion were moot, his case wouldn’t be moot. Id. (“Vital’s complaint requests
        money damages, and such claims, if at all plausible, ensure a live controversy
        in the district court.” (alterations adopted & quotation marks omitted)).
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022     Page: 14 of 19




        14                     Opinion of the Court                 21-12801

               Instead, NSU says that this demand cannot constitute mean-
        ingful relief because Rudnikas is no longer a student at NSU and
        hasn’t petitioned for reinstatement. NSU also represented at oral
        argument that, even if we removed the failing grade, Rudnikas
        would remain suspended. See Oral Argument at 11:00–14:00.
               We find this argument unavailing. Here, two barriers stand
        between Rudnikas and reinstatement at NSU: (1) his suspension
        and (2) his inadequate GPA. Taking them in reverse order, at oral
        argument, Rudnikas claimed to the court that, without the crimi-
        nal-law exam grade, his GPA would satisfy NSU’s minimum to be
        a student. See Oral Argument at 3:40–4:07. NSU agreed. See Oral
        Argument at 11:10–11:25. So an order from us removing Rudni-
        kas’s criminal-law-exam grade would negate the basis for his aca-
        demic dismissal.
               Rudnikas also seeks for his suspension to be overturned. In
        the context of a school suspension, the Seventh Circuit has ex-
        plained that an appeal of a time-limited suspension becomes moot
        when it ends. Osteen v. Henley, 13 F.3d 221, 223 (7th Cir. 1993)
        (”More important, the expulsion was only for two years, and the
        two years are up, so that there is, at least as far as the record dis-
        closes, no obstacle to his being readmitted.”). And that rule gener-
        ally makes sense because, once a suspension is over, there is usually
        nothing else a court can do to provide relief. Id. But cf. Doe v.
        Pulaski Cnty. Special Sch. Dist., 306 F.3d 616, 621 (8th Cir. 2002)
        (awarding relief to school district so that the school didn’t have to
        purge the records of a graduated student); Bird v. Lewis & Clark
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022    Page: 15 of 19




        21-12801               Opinion of the Court                       15

        Coll., 303 F.3d 1015, 1020 (9th Cir. 2002) (explaining that, to the
        extent that a student’s grades impacted her chances of future em-
        ployment or admission to graduate school, graduation didn’t moot
        her claims).
               But that general rule doesn’t apply here. Even though Rud-
        nikas’s suspension ended on April 30, 2021, NSU said at oral argu-
        ment that, Rudnikas would still have to petition for reinstatement
        (assuming we removed his failing grade in his criminal-law class,
        thus negating the basis for his dismissal). Oral Argument at 14:00–
        14:30. But, on the other hand, if we reversed Rudnikas’s Code of
        Conduct suspension, he would no longer have to petition for rein-
        statement.
               In sum, Rudnikas faces two hurdles to taking classes at NSU:
        his Code of Conduct suspension and his sub-minimum GPA. He
        asks us to reverse the suspension and erase a failing grade on his
        transcript, which would raise his GPA above the minimum and
        eliminate the basis for his dismissal. So if we granted him the re-
        quested relief, Rudnikas would be reinstated. And NSU’s Septem-
        ber 10 academic dismissal does not moot Rudnikas’s September 2
        motion for a preliminary injunction to erase the failing grade in his
        criminal-law course and overturn his suspension.
                                     B. Merits
               Rudnikas argues that the district court erred in not granting
        a preliminary injunction. We disagree.
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022     Page: 16 of 19




        16                     Opinion of the Court                 21-12801

                “A district court may grant injunctive relief if the movant
        shows the following: (1) substantial likelihood of success on the
        merits; (2) irreparable injury will be suffered unless the injunction
        issues; (3) the threatened injury to the movant outweighs whatever
        damage the proposed injunction may cause the opposing party;
        and (4) if issued, the injunction would not be adverse to the public
        interest.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306
        (11th Cir. 1998). We need only consider the first prong because
        Rudnikas hasn’t shown a likelihood of success on the merits.
                Rudnikas argues that he is entitled to a preliminary injunc-
        tion based on an ADA retaliation claim. An ADA retaliation claim
        uses Title VII’s standard for relief. Stewart v. Happy Herman’s
        Cheshire Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997). First,
        the plaintiff must establish a prima facie case. Id. Once a prima
        facie case is established, “the burden then shifts to the defendant []
        to come forward with legitimate non-discriminatory reasons for its
        actions that negate the inference of retaliation.” Id. Finally, “[t]he
        plaintiff must then demonstrate that [he] will be able to establish at
        trial that the [defendant’s] proffered non-discriminatory reasons
        are a pretextual ruse designed to mask retaliation.” Id.
              The plaintiff can show pretext by demonstrating “such
        weaknesses, implausibilities, inconsistencies, incoherencies, or
        contradictions in [the] proffered legitimate reasons for [the] actions
        that a reasonable factfinder could find them unworthy of cre-
        dence.” Springer v. Convergys Customer Mgmt. Group Inc., 509
        F.3d 1344, 1348 (11th Cir. 2007) (internal quotation marks and
USCA11 Case: 21-12801        Document: 56-1        Date Filed: 12/27/2022        Page: 17 of 19




        21-12801                  Opinion of the Court                              17

        citation omitted). A plaintiff must show both that the given reason
        is false and that the true reason was discrimination. St. Mary’s
        Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993).
                Here, the district court did not err in concluding that Rudni-
        kas had not met his burden to show a substantial likelihood of suc-
        cess on his ADA retaliation claim because Rudnikas cannot estab-
        lish that NSU’s non-retaliatory reasons for its adverse actions—giv-
        ing him a failing grade on his criminal-law exam or suspending him
        for violating the Code of Conduct—are pretextual. As to his crim-
        inal-law exam, Rudnikas admits that NSU gave him a failing grade
        because he did not take the exam. Rudnikas conceded that he had
        “not had the opportunity to even look at [the criminal exam]” and
        asked—four minutes before the deadline to complete the exam—
        for an extension. He points to no evidence in the record to support
        his conclusion that NSU’s stated rationale (that it gave him a failing
        grade because he didn’t take the exam) was false or—let alone
        “and”—a pretext for retaliation.5


        5 We don’t consider Rudnikas’s argument that he didn’t take the exam be-
        cause NSU had barred him from campus because Rudnikas made this claim
        for the first time at oral argument, and “[w]e do not consider arguments raised
        for the first time at oral argument.” Hernandez v. Plastipak Packaging, Inc.,
        15 F.4th 1321, 1330 (11th Cir. 2021). In any event, while Rudnikas relied on
        the July 15 letter suspending him as proof of the ban, he testified during the
        evidentiary hearing before the magistrate judge that the exam was online (so
        he didn’t need to go to campus to take it), and he never mentioned being un-
        able to take the exam in any of his contemporaneous emails. We likewise
        don’t consider Rudnikas’s argument that NSU violated its own procedures by
USCA11 Case: 21-12801         Document: 56-1         Date Filed: 12/27/2022         Page: 18 of 19




        18                         Opinion of the Court                        21-12801

               As to his Code of Conduct suspension, Rudnikas says that
        NSU’s reason for suspending him is pretextual because NSU didn’t
        also suspend his friend who engaged in the same misconduct. But
        the record reflects that Rudnikas and his friend are not similarly
        situated. For one, the friend shared the confidential report with
        one only person (Rudnikas) outside of a public context; Rudnikas,
        on the other hand, shared the report with an entire classful of peo-
        ple in an online groupchat. And for another, the friend met with
        NSU and accepted responsibility; Rudnikas did not cooperate with
        efforts to set his disciplinary hearing, did not attend his disciplinary
        hearing, and did not accept responsibility. These crucial differences
        between the two means that we cannot say that NSU’s proffered
        non-retaliatory explanation is “unworthy of credence.” Springer,
        509 F.3d at 1348. 6
                                               ***
               Rudnikas seeks a preliminary injunction requiring his for-
        mer law school to reverse his Code of Conduct suspension and
        erase a failing grade. While his status as a former student does not


        academically dismissing Rudnikas without allowing him to retake the class be-
        cause he also made this claim for the first time at oral argument. Id.
        6 Because Rudnikas hasn’t shown that the district court erred in concluding
        that he hadn’t shown a likelihood of success on the merits, we do not analyze
        the other factors for a preliminary injunction. Johnson & Johnson Vision Care,
        Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002) (“If the movant
        is unable to establish a likelihood of success on the merits, a court need not
        consider the remaining conditions prerequisite to injunctive relief.”).
USCA11 Case: 21-12801     Document: 56-1      Date Filed: 12/27/2022    Page: 19 of 19




        21-12801               Opinion of the Court                       19

        moot his appeal, Rudnikas has not shown that the district court
        erred in denying preliminary relief. We therefore affirm the district
        court’s order denying Rudnikas’s preliminary-injunction motion.
              AFFIRMED.7




        7 All pending motions are DENIED AS MOOT.